DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants Arguments and Remarks filed on 07/27/2022.
Claims 1-4 are pending and presented for examination.

Applicant’s arguments, see page 1-2, filed 07/27/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-4 has been withdrawn. However, upon further consideration a new ground of rejection is prepared as follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Robert Lowe (Novel production techniques of radioisotopes using electron accelerators, Dissertation 2012) in view of D. Habs. U. Koster (Appl Phys B, 2011, 103, 501-519) and Hiroyasu Ejiri et al. (J Phys Soc of Japan, 80, 094202).
Lowe discloses 99mTc production from Tc targets (Figure 5.8). The (y, y’) cross section in 99Tc is used to produce 99mTc (page 52). Lowe discloses that production of 99mTc by excitation from the ground state of Tc shows little promise as an effective method of supplying the medical community with 99mTc.
Lowe fails to disclose irradiating ground state Tc-99 with photon beam using nuclear resonance fluorescence.
Koster discloses the production of radioisotopes for nuclear medicine in (ɣ, xn + ɣ p) photonuclear reactions or (ɣ, ɣ’) photoexcitation reactions with high flux and small bandwidth y beams produced by Compton back-scattering of laser light from relativistic brilliant electron beams (abstract). Koster discloses that the radioisotopes for diagnostic or therapeutic nuclear medicine applications are usually produced by nuclear reactions and briefly discuss presently used techniques such as ɣ-beams with high ɣ energies, high intensities and small bandwidth (would read on nuclear resonance fluorescence). Such a ɣ-facility will typically consist of an electron linac, delivering a relativistic electron beam with high brilliance and high intensity form which intense laser beams are Compton back-scattered. These ɣ-facilities allow to produce many radioisotopes in new photonuclear reactions with significantly higher specific activity (page 502). Koster discloses that the presently most used radioisotope for nuclear medicine studies is 99mTc is ideal for SPECT imaging. With ɣ-beams of high flux density, 99Mo could be produced with much higher specific activity, allowing direct use of existing generator technology (page 512-513). Additional disclosure includes that the intense brilliant y-beam will allow one to produce radioisotopes with rather higher specific activity and radioactive targets are more efficiently converted into the required product isotopes, hence more compact and less active targets can be employed, resulting in less activity to be handled and less dose rate.
Hiroyasu discloses the use of resonant photonuclear isotope transmutation (RPIT) for the production of exclusively radioactive isotopes (RIs) by resonant photonuclear (ɣ,n) and ( ɣ,2n) reactions via Ei giant resonance. Photons to be used are medium energy photons produced by laser photons backscattered off GeV electrons (abstract). 99Mo/99Tc and 196Au RIs were produced by RPIT in order to demonstrate the RPIT feasibility. In Fig.3 the 100Mo stable isotopes were well transmuted to the 99Mo RIs, as shown by the very strong 140.5 KeV y line from the 142.5 KeV isomer in 99Tc (page 094202-4). Additional disclosure includes that RPIT with laser electron photons provides exclusively various kinds of specific desired isotopes with the large production rate and the high density for nuclear science, molecular biology and for nuclear medicines. RPIT is of potential interest also for nuclear transmutation of long-lived nuclei. 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate small bandwidth y beams produced by Compton back-scattering of laser light as taught by Lowe into Lowe’s composition. The person of ordinary skill in the art would have been motivated to make this modifications because Koster teaches that the intense brilliant ɣ-beam will allow one to produce radioisotopes with rather higher specific activity and radioactive targets are more efficiently converted into the required product isotopes, hence more compact and less active targets can be employed, resulting in less activity to be handled and less dose rate (page 516) and reasonably would have expected success because the main advantage of the ɣ-beam facility is the new and rather unique access to radioisotopes or isomers with high specific activity that can complement and extend the choice of radioisotopes for nuclear medicine applications.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618